Sognier, Judge.
By opinion dated September 10, 1987, 257 Ga. 388 (360 SE2d 248) (1987), the Supreme Court of Georgia reversed Division 1 (d) of this court’s opinion in the above captioned case. 181 Ga. App. 657 (353 SE2d 555) (1987). Accordingly, so much of our opinion in Division 1 (d) as holds that it was error to deny Docktor Pet’s motion to quash the accusations against it is vacated, and the Supreme Court’s opinion on this issue is made the opinion of this court. Our other holdings in the case remain the same.

Judgment affirmed in part and reversed in part.


Birdsong, C. J., and Banke, P. J., concur.